Case 2:21-cv-00654-JCM-NJK Document 1-3 Filed 04/21/21 Page 1 of 7




    EXHIBIT A
     Case 2:21-cv-00654-JCM-NJK Document 1-3 Filed 04/21/21 Page 2 of 7
                                                                                  Electronically Filed
                                                                                  3/19/2021 1:47 PM
                                                                                  Steven D. Grierson
                                                                                  CLERK OF THE COURT
 1   COMP
     MATTHEW W. HOFFMANN, ESQ.
 2   Nevada Bar No. 9061
     JOHN F. BEMIS, ESQ.
 3   Nevada Bar No. 9509
     ATKINSON WATKINS & HOFFMANN, LLP                                          CASE NO: A-21-831438-C
 4   10789 W. Twain Ave., Suite 100                                                      Department 1
     Las Vegas, NV 89135
 5   Telephone: 702-562-6000
     Facsimile: 702-562-6066
 6   Email: mhoffmann@awhlawyers.com
     Email: jbemis@awhlawyers.com
 7   Attorneys for Plaintiff

 8
                                             DISTRICT COURT
 9
                                          CLARK COUNTY, NEVADA
10

11    KATHLEEN LISBETH MIERAU, an                                 CASE NO.:
      individual;                                                 DEPT. NO.:
12
                             Plaintiff,
13
      v.                                                                       COMPLAINT
14
      ALBERTSON’S, LLC d/b/a ALBERTSONS,
15    a Foreign Limited-Liability Company; DOE
      EMPLOYEE I; DOES I through X, inclusive;
16    and ROE CORPORATIONS I through V,
      inclusive;
17
                             Defendants.
18

19          COMES NOW, Plaintiff, KATHLEEN LISBETH MIERAU, by and through her counsel

20   of record, ATKINSON WATKINS & HOFFMANN, LLP, and for her Complaint on file herein

21   alleges as follows:

22                                                       I.

23                                        GENERAL ALLEGATIONS

24          1.      That at all times relevant hereto, Plaintiff, KATHLEEN LISBETH MIERAU

25   (hereinafter referred to as “Plaintiff”), is, and at all times relevant herein was residing in Clark

26   County, Nevada.

27          2.      That at all times relevant hereto, Defendant ALBERTSON’S, LLC d/b/a

28   ALBERTSONS (hereinafter “Defendant/Defendant ALBERTSONS”), is and was a Foreign




                                     Case Number: A-21-831438-C
     Case 2:21-cv-00654-JCM-NJK Document 1-3 Filed 04/21/21 Page 3 of 7



 1   Limited-Liability Corporation, and/or licensed to conduct business in Clark County, Nevada, and

 2   that the true names and capacities, whether individual, corporate, association, or otherwise of the

 3   Defendants, DOES I through X, and/or ROE CORPORATIONS I though V, inclusive, are

 4   unknown to Plaintiff who therefore sues said Defendants by such fictitious names.

 5          3.      That at all times relevant hereto, Defendant DOE EMPLOYEE I is believed to be

 6   an agent, servant, and/or employee of Defendant ALBERTSONS, and was residing in Clark

 7   County, Nevada.

 8          4.      That the identities of the Defendants, DOES I through X, inclusive, and ROE

 9   CORPORATIONS I through V, inclusive, are unknown at this time and may be individuals,

10   partnerships or corporations. Plaintiff alleges that each of the Defendants designated herein as DOE

11   and ROE are responsible in some manner for the damages herein alleged. Plaintiff requests leave

12   of the Court to amend this Complaint to name the Defendants specifically when their identities

13   become known.

14          5.      That the facts and circumstances that give rise to the subject lawsuit occurred in

15   Clark County, Nevada.

16          6.      At all times mentioned, Defendant ALBERTSONS was the owner and/or controller

17   of the premises and common areas at or near 4850 W. Craig Rd., Las Vegas, Nevada 89130, more

18   commonly known as ALBERTSONS.

19          7.      That on or about March 17, 2020, Plaintiff was a patron at the property owned and/or

20   controlled by Defendant.

21          8.      That on or about March 17, 2020, Plaintiff was retrieving a shopping cart on

22   Defendant’s premises when suddenly DOE EMPLOYEE I, while in the course and scope of their

23   employment and/or agency with Defendant ALBERTSONS, negligently and carelessly pushed in

24   additional carts and hit Plaintiff from behind.

25          9.      That on or about March 17, 2020, Plaintiff, as a result of the incident, sustained

26   severe injuries.

27          10.     That on or about March 17, 2020, Defendants, and/or their employees and/or agents

28   while in the course and scope of their employment and/or agency, negligently failed to control,
                                                       -2-
     Case 2:21-cv-00654-JCM-NJK Document 1-3 Filed 04/21/21 Page 4 of 7



 1   operate, supervise, monitor, and maintain their premises in a safe and reasonable manner.

 2                                                  II.
                                         FIRST CLAIM FOR RELIEF
 3                                              (Negligence)
 4               11.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1
 5   through 10 hereinabove and incorporates the same by reference as though fully set forth herein.
 6               12.   At all times relevant herein, Plaintiff’s injuries were the direct and proximate result
 7   of the negligent conduct of DOE EMPLOYEE I who was an agent, servant and/or employee of
 8   Defendant ALBERTSONS, and at all times herein mentioned, was acting within the scope of
 9   employment with the knowledge, permission and consent of their employer(s), Defendant
10   ALBERTSONS. Therefore, Defendant ALBERTSONS is responsible and liable for all of its
11   employee’s and/or agent’s negligent conduct set forth herein under the theory of respondeat
12   superior.
13               13.   Defendants owed Plaintiff a duty to control, operate, supervise, monitor, and
14   maintain their premises in a safe and reasonable manner.
15               14.   Defendants breached their duty when DOE EMPLOYEE I, while in the course and
16   scope of their employment and/or agency with Defendant ALBERTSONS, negligently and
17   carelessly pushed in additional carts and hit Plaintiff from behind.
18               15.   As a direct and proximate result of Defendants’ and/or their employees’ and/or
19   agents’ conduct, Plaintiff was seriously injured and caused to suffer great pain of body and mind,
20   some of which conditions are permanent and disabling all to her general damage in an amount in
21   excess of Fifteen Thousand Dollars ($15,000.00).
22               16.   As a further direct and proximate result of Defendants’ and/or their employees’
23   and/or agents’ conduct and negligence, Plaintiff has incurred expenses for medical care and
24   treatment and will incur expenses for future medical care and treatment in an amount to be proven
25   at trial.
26               17.   As a further direct and proximate result of Defendants’ and/or their employees’
27   and/or agents’ conduct and negligence, Plaintiff has and will continue to incur into the future pain
28
                                                        -3-
     Case 2:21-cv-00654-JCM-NJK Document 1-3 Filed 04/21/21 Page 5 of 7



 1   and suffering and emotional distress, in an amount in excess of $15,000.00.

 2               18.   Plaintiff has been required to obtain services of an attorney to prosecute this action,

 3   and is therefore entitled to reasonable attorney’s fees and costs.

 4                                                   III.
                                      SECOND CLAIM FOR RELIEF
 5                (Negligent Hiring/Training/Supervision Against Defendant ALBERTSONS)
 6               19.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1
 7   through 18 hereinabove and incorporates the same by reference as though fully set forth herein.
 8               20.   Defendant ALBERTSONS had a duty to exercise due care in the selection, training,
 9   supervision, oversight, direction, retention and control of its employees and/or agents, retained by
10   it. Defendant ALBERTSONS held a duty of hiring, training, supervising, and enforcing policies
11   and procedures in compliance with State law.
12               21.   Defendant ALBERTSONS breached the above-referenced duties when they
13   negligently, carelessly, and recklessly hired, trained, supervised, oversaw, directed, and/or retained
14   DOE EMPLOYEE I.
15               22.   As a direct and proximate result of Defendants’ and/or their employees’ and/or
16   agents’ conduct, Plaintiff was seriously injured and caused to suffer great pain of body and mind,
17   some of which conditions are permanent and disabling all to her general damage in an amount in
18   excess of Fifteen Thousand Dollars ($15,000.00).
19               23.   As a further direct and proximate result of Defendants’ and/or their employees’
20   and/or agents’ conduct and negligence, Plaintiff has incurred expenses for medical care and
21   treatment and will incur expenses for future medical care and treatment in an amount to be proven
22   at trial.
23               24.   As a further direct and proximate result of Defendants’ and/or their employees’
24   and/or agents’ conduct and negligence, Plaintiff has and will continue to incur into the future pain
25   and suffering and emotional distress, in an amount in excess of $15,000.00.
26               25.   Plaintiff has been required to obtain services of an attorney to prosecute this action,
27   and is therefore entitled to reasonable attorney’s fees and costs.
28
                                                        -4-
     Case 2:21-cv-00654-JCM-NJK Document 1-3 Filed 04/21/21 Page 6 of 7



 1                                                     IV.
                                        THIRD CLAIM FOR RELIEF
 2                                (Negligent Infliction of Emotional Distress)
 3               26.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1
 4   through 25 hereinabove and incorporates the same by reference as though fully set forth herein.
 5               27.   At all times relevant herein, Plaintiff’s injuries were the direct and proximate result
 6   of the negligent conduct of DOE EMPLOYEE I who was an agent, servant and/or employee of
 7   Defendant ALBERTSONS, and at all times herein mentioned, was acting within the scope of
 8   employment with the knowledge, permission and consent of their employer(s), Defendant
 9   ALBERTSONS. Therefore, Defendant ALBERTSONS is responsible and liable for all of its
10   employee’s and/or agent’s negligent conduct set forth herein under the theory of respondeat
11   superior.
12               28.   Defendants had a duty to use reasonable care to avoid causing emotional distress to
13   Plaintiff.
14               29.   Defendants breached their duty when DOE EMPLOYEE I, while in the course of
15   their employment and/or agency with Defendant ALBERTSONS, negligently and carelessly
16   pushed in additional carts and hit Plaintiff from behind.
17               30.   As a direct and proximate result of Defendants’ and/or their employees’ and/or
18   agents’ conduct, Plaintiff was seriously injured and caused to suffer great pain of body and mind,
19   some of which conditions are permanent and disabling all to her general damage in an amount in
20   excess of Fifteen Thousand Dollars ($15,000.00).
21               31.   As a further direct and proximate result of Defendants’ and/or their employees’
22   and/or agents’ conduct and negligence, Plaintiff has incurred expenses for medical care and
23   treatment and will incur expenses for future medical care and treatment in an amount to be proven
24   at trial.
25               32.   As a further direct and proximate result of Defendants’ and/or their employees’
26   and/or agents’ conduct and negligence, Plaintiff has and will continue to incur into the future pain
27   and suffering and emotional distress, in an amount in excess of $15,000.00.
28
                                                        -5-
     Case 2:21-cv-00654-JCM-NJK Document 1-3 Filed 04/21/21 Page 7 of 7



 1          33.     Plaintiff has been required to obtain services of an attorney to prosecute this action,

 2   and is therefore entitled to reasonable attorney’s fees and costs.

 3          WHEREFORE, Plaintiff prays for Judgment of this Court as follows:

 4          1.      General damages in excess of $15,000.00;

 5          2.      Special damages in excess of $15,000.00;

 6          3.      Attorneys’ fees and costs herein;

 7          4.      For such further relief as the Court deems proper.

 8          DATED this 19th day of March, 2021.

 9

10                                                 ATKINSON WATKINS & HOFFMANN, LLP
11
                                                   /s/ Matthew W. Hoffmann, Esq.
12                                                 MATTHEW W. HOFFMANN, ESQ.
                                                   Nevada Bar No. 9061
13                                                 JOHN F. BEMIS, ESQ.
                                                   Nevada Bar No. 9509
14                                                 10789 W. Twain Ave., Suite 100
                                                   Las Vegas, NV 89135
15                                                 Attorneys for Plaintiff

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -6-
